Case 19-51200-grs           Doc 1097       Filed 02/24/20 Entered 02/24/20 11:27:00                     Desc Main
                                          Document      Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF KENTUCKY

 In re:                                                   )    Chapter 11
                                                          )
 Cambrian Holding Company, Inc., et al.,1                 )    Case No. 19-51200 (GRS)
                                                          )
                                                          )    (Jointly Administered)
                                                          )
 Debtors.                                                 )
                                                          )    Honorable Gregory R. Schaaf

 ORDER DENYING MOTION TO ALTER OR AMEND AGREED ORDER GRANTING
    JOINT MOTION OF THE DEBTORS AND THE OFFICIAL COMMITTEE OF
 UNSECURED CREDITORS TO COMPEL AMERICAN RESOURCES CORPORATION
 AND PRISTINE CLEAN ENERGY, LLC TO COMPLY WITH THE SALE ORDER AND
              OTHER ORDERS OF THE COURT [DOC. NO. 1019]

          Upon the motion (the “Motion”) of Kanawha Scales and Systems to alter or amend the

 agreed order granting joint motion of the Debtors and Official Committee of Unsecured

 Creditors (“Committee”) to Compel American Resources Corporation and Pristine Clean

 Energy, LLC to comply with the Sale Order and other orders of the Court [Doc. No. 1038] and

 with the Debtors and the Committee having filed a Joint Objection to the Motion [Doc. No.

 1079], and with the Court having heard the arguments of the parties at the hearing on the Motion,

 and with the Court being sufficiently advised in all respects;

          IT IS HEREBY ORDERED, DECREED, AND ADJUDGED

          1.      The Motion is OVERRULED for the reasons stated on the record at the hearing.




 1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
 parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455),
 C.W. Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch
 Coal LLC (0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC
 (4382), Ray Coal LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal
 LLC (8951), Raven Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc.
 (0340), T.C. Leasing, Inc. (7705), and Shelby Resources, LLC (5085).
     Case 19-51200-grs          Doc 1097        Filed 02/24/20 Entered 02/24/20 11:27:00      Desc Main
                                               Document      Page 2 of 2


                TENDERED BY:

                /s/ Patricia K. Burgess
                Patricia K. Burgess
                FROST BROWN TODD LLC
                250 West Main Street, Suite 2800
                Lexington, Kentucky 40507
                Tel: (859) 231-0000
                Fax: (859) 231-0011
                E-mail: pburgess@fbtlaw.com

                -and-

                Ronald E. Gold (admitted pro hac vice)
                Douglas L. Lutz (admitted pro hac vice)
                A.J. Webb (admitted pro hac vice)
                FROST BROWN TODD LLC
                3300 Great American Tower
                301 East Fourth Street
                Cincinnati, Ohio 45202
                Tel: (513) 651-6800
                Fax: (513) 651-6981
                E-mail: rgold@fbtlaw.com
                        dlutz@fbtlaw.com
                        awebb@fbtlaw.com

                Counsel for Debtors and Debtors-in-
                Possession

                HAVE SEEN AND AGREED TO BE
                TENDERED:
                /s/ Taft McKinstry
                Taft McKinstry, Esq.
                300 West Vine Street, Suite 600
                Lexington, KY 40507
                Counsel for Kanawha Scales and Systems




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                           Signed By:
                                                           Gregory R. Schaaf
                                                           Bankruptcy Judge
                                                           Dated: Monday, February 24, 2020
                                                           (grs)
